Citation Nr: 0214550	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  02-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a neck 
injury.  

(The issues of service connection for residuals of a low back 
injury and service connection for residuals of a neck injury 
will be the subject of a later Board decision).  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and D.J.


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service verified from July 
1963 to June 1966, and from May 1969 to April 1975, with 
subsequent active duty for training (ACDUTRA) or other 
unspecified active duty in July and August 1999, yet to be 
verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the RO, 
which found that no new and material evidence had been 
submitted to reopen a claim of service connection for 
residuals of a neck injury and denied service connection for 
the residuals of a low back injury.

As noted in the preceding page, the veteran's reopened claim 
of service connection for residuals of a neck injury and 
claim of service connection for residuals of a low back 
injury will both be the subject of a future Board decision.  
The Board is undertaking additional development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When this 
development is complete, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving notice, and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  


FINDINGS OF FACT

1.  The issue of entitlement to service connection for 
residuals of a neck injury were previously denied by rating 
decision dated in January 1997.  

2.  The veteran did not file a timely appeal therefrom and 
that decision became final.  

3.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.  


CONCLUSION OF LAW

Evidence received since the January 1997 RO rating decision 
which denied entitlement to service connection for residuals 
of a neck injury is new and material, and the veteran's claim 
of service connection for residuals of a neck injury is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that while the duty to assist has 
been adequately discharged by VA with respect to the petition 
to reopen a claim of service connection for residuals of a 
neck injury, the Board is unable to conclude that the duty to 
assist is satisfied as to the claim reopened herein.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001)(to be codified at 38 C.F.R. § 3.159) (VCAA).  Thus, 
while the Board reopens the veteran's claim of service 
connection for residuals of a neck injury herein, the 
resulting matter of entitlement to service connection for 
such residuals is the subject of Board development.  However, 
the Board notes that VA has met VCAA's notice requirements as 
to the issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for 
residuals of a neck injury.  See statement of the case (SOC) 
dated in February 2000.  The duty to assist and notice 
provisions of VCAA have been met in regard to the new and 
material aspect of this claim on appeal.  Further development 
of the reopened claim will follow at the Board.  

New and Material Evidence.

By rating decision in January 1997, it was determined that 
the claim of service connection for residuals of a neck 
injury was denied as the medical evidence did not show the 
presence of a neck injury or treatment for a neck disorder 
during the veteran's active military service.  The veteran 
received written notice of this denial by letter dated in 
January 1997.  He failed to take any action with respect to 
the January 1997 denial; thus, this decision became final.  
38 C.F.R. §§ 3.104, 20.302 (2001).  

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim." The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001). 

Current case law provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence. First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled. See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) and Winters v. West, 12 
Vet. App. 203 (1999) (en banc).  

In October 2000, the veteran, through his representative, 
provided copies of records which appear to show treatment for 
a reported neck injury in August 1999, during a period of 
ACDUTRA.  The record shows that the veteran received 
treatment on August 13, 1999 at which time he reportedly fell 
while running, and injured his neck.  The document is 
partially illegible for poor quality copy.  Duplicate copies 
of the above records were resubmitted in March 2001, along 
with additional administrative records which purport to show 
that the veteran was on ACDUTRA on August 13, 1999.  

The veteran was afforded a VA examination in November 2000, 
at which time pertinent diagnoses were unclear: the veteran 
was thought to have either a partially united secondary 
ossification center at the posterior margin of the spinous 
process of C7, or an old healed partially united avulsion 
fracture, with minimal degenerative changes of the cervical 
spine and with minimal, marginal hypertrophic spurring at C5, 
C6 and C7 (as further described therein).  

The above evidence, which is neither cumulative nor 
redundant, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  Thus the 
claim is reopened.  See 38 C.F.R. § 3.156.  The medical 
evidence appears to show a new neck injury in August 1999-
since the time of the RO's January 1997 denial, as well as 
current neck diagnoses.  This sort of evidence constitutes 
new and material evidence to reopen the veteran's claim.  

The Board notes that the reopening of a veteran's claim 
typically would raise a due process issue which was addressed 
by the United States Court of Appeals for Veterans Claims in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing a 
veteran's claim on a de novo basis would cause prejudice to 
the veteran.  The instant case however, requires additional 
development at the Board in fulfillment of VA's duty to 
assist.  Thereafter, the veteran will have additional 
opportunity to present evidence and argument in support of 
his de novo claim.




ORDER

The claim of service connection for residuals of a neck 
injury is reopened.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

